Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                November 07, 2016

The Court of Appeals hereby passes the following order:

A17E0013. IN THE INTEREST OF: A. F., ET AL., CHILDREN (MOTHER).

      It is hereby ordered that the emergency motion requesting an extension of time
in which to file an Application for Discretionary Appeal is hereby GRANTED
pursuant to Court of Appeals Rule 31 (g). The Application for Discretionary Appeal
will now be due on or before the 13th day of December 2016.

                                      Court of Appeals of the State of Georgia
                                                                           11/07/2016
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.